Citation Nr: 1738075	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  13-11 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether the character of the appellant's discharge is a bar to VA benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Booker, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1969 to November 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

In February 2016, the appellant testified before the undersigned.


FINDINGS OF FACT

1.  In February 1972, the appellant was convicted at a Special Court Martial of violating Article 86 (unauthorized absence (150 days)) of the Uniform Code of Military Justice. In May, July and October 1972, he received separate non-judicial punishments for multiple violations of Article 86.  In May 1972, he also received non-judicial punishment for violating Article 92 (failure to obey an order), and in October 1972 he received non-judicial punishment for violating Article 90 (willfully disobeying superior commissioned officer).

2. In October 1972 the appellant requested to be discharged for the good of the service, and he was separated from service in November 1972, with an other than honorable discharge. 

3. The appellant's character of discharge was upgraded to a general discharge in July 1977 pursuant to the Department of Defense Special Discharge Review Program. 

4. There is no evidence of record showing that the appellant was insane at the time of the offenses that resulted in his discharge from service, or that there were compelling circumstances such as to warrant his actions. 



CONCLUSION OF LAW

The appellant's character of discharge from service is a bar to the award of VA benefits. 38 U.S.C.A. §§ 101 (2), 5103A, 5303 (West 2014); 38 C.F.R. §§ 3.12, 3.354 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Moreover, in Manning v. Principi, 16 Vet. App. 534 (2002), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter. 

The Board finds that such is the case as to the present appeal. The facts in this case, which involve the character of the appellant's discharge, are not in dispute. As no amount of additional evidentiary development would change the outcome of this case; therefore no VCAA notice is necessary. See DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001) (VCAA notice not required where there is no reasonable possibility that additional development will aid the claimant). 

II. Character of discharge

The appellant contests the RO's May 2012 determination that the character of his service discharge serves as a bar to payment of VA benefits. 

Basic eligibility for most VA benefits requires a claimant demonstrate that he was a "veteran." See Cropper v. Brown, 6 Vet. App. 450, 452 (1994). The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable. 38 U.S.C.A. § 101 (2); 38 C.F.R. § 3.1 (d) (2016). 

A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA compensation benefits. 38 U.S.C.A. § 101 (18); 38 C.F.R. § 3.12 (a). The designation of the discharge as honorable by the service department is binding on VA as to character of discharge. 38 C.F.R. § 3.12(a). 

A discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12 is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense. 38 C.F.R. § 3.12 (b). 

Under 38 C.F.R. § 3.12 (c)(6)(i-iii), the following factors will be considered in determining whether there are "compelling circumstances" to warrant a prolonged period of unauthorized absence:

(i) Length and character of service exclusive of the period of prolonged absence without official leave. Service exclusive of the period of prolonged absence without official leave should generally be of such quality and length that it can be characterized as honest, faithful, and meritorious and of benefit to the Nation.

(ii) Reasons which are entitled to be given consideration when offered by the claimant include family emergencies or obligations, or similar types of obligations or duties owed to third parties. The reasons for going absence without official leave should be evaluated in terms of the person's age, cultural background, educational level, and judgmental maturity. Consideration should be given to how the situation appeared to the person and not how the adjudicator might have reacted. Hardship or suffering incurred during overseas service, or as a result of combat wounds of other service-incurred or aggravated disability, is to be carefully and sympathetically considered in evaluating the person's state of mind at the time the prolonged absence without official leave period began.

(iii) A valid legal defense exists for the absence which would have precluded a conviction for absence without official leave.

The provisions of 38 C.F.R. § 3.12 (c)(6) specifically provide that this bar applies to any person awarded an honorable or general discharge prior to October 8, 1977, under one of the programs listed in 38 C.F.R. § 3.12(h), and to any person who prior to October 8, 1977, had not otherwise established basic eligibility to receive VA benefits. The term established basic eligibility to receive VA benefits means either a VA determination that an other than honorable discharge was issued under conditions other than dishonorable, or an upgraded honorable or general discharge issued prior to October 8, 1977, under criteria other than those prescribed by one of the programs listed in 38 C.F.R. § 3.12(h). 

If a person was discharged or released by reason of the sentence of a general court-martial, only a finding of insanity (38 C.F.R. § 3.12(b)) or a decision of a board of correction of records established under 10 U.S.C. 1552  can establish basic eligibility to receive VA benefits. 

A discharge for willful and persistent misconduct is considered to have been issued under dishonorable conditions. Acceptance of an undesirable discharge to escape trial by general court-martial is also considered as indicating dishonorable conditions for VA purposes. 38 C.F.R. § 3.12 (d). 

Willful misconduct means an act involving conscious wrongdoing or known prohibited action. An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences. 38 C.F.R. § 3.1 (n). 

The provisions of 38 C.F.R. § 3.12 (h) provide that an honorable or general discharge awarded under the Department of Defense's special discharge review program effective April 5, 1977 does not remove any bar to benefits imposed under this section. 

A discharge or release from service under conditions specified in 38 C.F.R. § 3.12 is a statutory bar to the payment of benefits, unless it is found that the person was insane at the time of committing the offense causing such discharge. 38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12 (b).

An insane person is one (1) who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (2) who interferes with the peace of society; or  (3) who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides. 38 C.F.R. § 3.354 (a) (2016).

The appellant entered active military service in July 1969. He was convicted at a February 1972 special court martial of being absent without leave for more than 150 days.  He was additionally convicted of multiple additional counts of being absent without leave at non-judicial punishment proceedings held in May 1972, July 1972 and October 1972.  Further, he was convicted at non-judicial punishment proceedings in May 1972 and October 1972 respectively of failing to obey a lawful order, as well as willfully disobeying a commissioned officer.  

In October 1972 the appellant was facing a second Special Court Martial, and as a consequence he submitted a request for discharge for the good of the service.  In his request the appellant stated that he understood that if his command accepted his request that would result in his receipt of an undesirable discharge.  His request was based on his commission of offenses listed in a charge sheet that was prepared for the special court martial.  That charge sheet enumerated twelve specifications of violating Article 86 (unauthorized absence) of the Uniform Code of Military Justice, two specifications of violating Article 90 (failure to obey the lawful order of a commissioned officer), and one violation of Article 91 (insubordinate conduct towards a noncommissioned officer.)  The appellant was separated from military service in November 1972, under other than honorable conditions. 

In 1977, the appellant filed an application for a discharge upgrade. Effective July 26, 1977, the Navy Discharge Review Board meeting under the Department of Defense Special Discharge Review Program upgraded his discharge to General.  

On October 8, 1977, Congress enacted Public Law No. 95-126, § 2, 91 Stat. 1106, 1107-08 , now codified in 38 U.S.C.A. § 5303  and 38 C.F.R. § 3.12 , which provided for a set aside of the bar to benefits under certain circumstances if a change or new discharge was issued by a board of review established under 10 U.S.C.A. § 1533, described above. 

In May 1978, the Naval Discharge Review Board again reviewed the appellant's discharge as required by Public Law  95-126. That Board determined that the appellant did not qualify for a discharge upgrade under the new uniform standard for discharge review.  The appellant was advised that he may now be ineligible for benefits from VA.

The appellant, in written statements as well as testimony before the undersigned in February 2016, contended his discharge was due to posttraumatic stress disorder resulting from his service in the Republic of Vietnam.  Even assuming that to be true in light of his service in Vietnam, there is no evidence that he was insane at the time of the commission of the above referenced offenses.  Hence, even if the claimant was suffering from posttraumatic stress disorder due his service in Vietnam, absent evidence that posttraumatic stress disorder caused the appellant to be insane at the time of the offenses, there is no basis upon which the claimant may be found eligible for VA benefits.  Because there has been no removal of any bar to VA benefits, the bar to benefits established under 38 C.F.R. § 3.12  remains in effect. 

The evidence further shows that the appellant's other than honorable discharge was the direct result of his actions which constituted willful and persistent misconduct.  As such, it is again evident that the claimant is not entitled to VA benefits, absent evidence of compelling circumstances showing that he was insane at the time that absence occurred. 38 C.F.R. § 3.12 (b). 

The Board has considered whether there were compelling circumstances which led the appellant to go absent without leave, to disobey lawful orders, and to be insubordinate towards a noncommissioned officer but finds that there are none. Hence, the quality and length of the claimant's service cannot be considered to have been honest, faithful, meritorious, or of benefit to the nation so as to compensate for his prolonged unauthorized absence and other misconduct. 

In summary, the appellant was discharged from military service under dishonorable conditions, and is barred from the receipt of VA benefits. An exception is not warranted because there were no compelling circumstances of such severity as to warrant the appellant's willful and persistent misconduct, including numerous periods of unauthorized absence, and numerous episodes of failing to obey the lawful order of those superior to him in rank and office.  Finally, his upgraded discharge under the Department of Defense's Special Discharge Review Program does not remove the bar to VA benefits, as mandated by Public Law No. 95-126. 

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

The character of the appellant's service is a bar to entitlement to VA benefits.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


